Citation Nr: 0613340	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  97-01 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
rheumatoid arthritis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from January 1951 to January 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  


FINDING OF FACT

The rheumatoid arthritis is not active and does not result in 
chronic residuals of affected joints. 

CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
rheumatoid arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5286-92 
(2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5002, 5200-01, 5205-08, 5214-15, 5250-53, 5256, 5260-
61, 5270-71 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 4.   

The veteran is in receipt of a 20 percent disability rating 
for rheumatoid arthritis pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5002.  Rheumatoid arthritis as an active 
process under Diagnostic Code 5002 provides a 40 percent 
rating for symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring 3 or more 
times a year. 

For chronic (rheumatoid arthritis) residuals such as 
limitation of motion or ankylosis, favorable or unfavorable, 
the disability is rated under the appropriate diagnostic 
codes for the specific joints involved. Where, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code  5002. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Note: The 
ratings for the active process will not be combined with the 
residual ratings for limitation of motion or ankylosis.  The 
higher evaluation should be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5002.

Applicable Diagnostic Code provisions contemplating 
rheumatoid arthritis and possible chronic residuals include 
Diagnostic Code 5200, scapulohumeral articulation, ankylosis.  
Diagnostic Code 5200 provides a 20 percent rating for the 
minor extremity and 30 percent rating for the major extremity 
where there is favorable abduction to 60 degrees, can reach 
mouth and head.  Diagnostic Code 5201 provides a 20 percent 
rating for the minor and major joint where there is 
limitation of motion of an arm at the shoulder level.  

Diagnostic Code 5205, elbow ankylosis, provides a 30 percent 
disability evaluation for the minor extremity and a 40 
percent disability evaluation for the major extremity where 
there is favorable ankylosis at an angle between 90 and 70 
degrees.  Diagnostic Code 5206, limitation of flexion of a 
forearm, provides 0 percent ratings for either the minor or 
major extremity where there is flexion limited to 110 
degrees. A 10 percent rating for either the minor or major 
extremity where there is flexion limited to 100 degrees.  
Under Diagnostic Code 5207, limitation of extension of a 
forearm, 10 percent ratings for either the minor or major 
extremity are warranted for extension limited to 45 or 60 
degrees.  Diagnostic Code 5208 provides 20 percent ratings 
for either the minor or major extremity for forearm flexion 
and limited to 100 degrees and extension limited to 45 
degrees.

Diagnostic Code 5214, ankylosis of the wrist provides a 20 
percent rating for the minor extremity and a 30 percent 
disability evaluation for the major extremity when there is 
favorable ankylosis in 20 to 30 degrees dorsiflexion. 
Diagnostic Code 5215 allows for a 10 percent rating for 
either the minor or major extremity for palmar flexion 
limited in line with the forearm or for dorsiflexion of less 
than 15 degrees.

Under Diagnostic Code 5250, hip ankylosis, a 60 percent 
rating is available for favorable ankylosis of a hip in 
flexion at an angle between 20 degrees and 40 degrees, and 
slight adduction or abduction. Diagnostic Code 5251, 
limitation of extension of a thigh, provides a 10 percent 
rating for extension limited to 5 degrees Diagnostic Code 
5252, limitation of flexion of a thigh, provides a 10 percent 
rating for flexion limited to 45 degrees. Under Diagnostic 
Code 5253, where there is limitation of rotation of the thigh 
and the claimant cannot toe-out more than 15 degrees, a 10 
percent rating is assigned.  Where there is limitation of 
abduction to the point at which the claimant cannot cross his 
legs, a 10 percent rating is also contemplated.   
 
Under Diagnostic Code 5256, ankylosis of the knee at a 
favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees, warrants a 30 percent 
evaluation.  Under Diagnostic Code 5260, limitation of 
flexion of a leg, flexion that is limited to 60 degrees 
warrants a 0 percent rating; flexion that is limited to 45 
degrees warrants a 10 percent rating.  Diagnostic Code 5261, 
limitation of extension of a leg, with extension that is 
limited to 5 degrees warrants a 0 percent rating.  Extension 
limited to 10 degrees warrants a 10 percent rating.

Diagnostic Code 5271, ankle limited motion, provides a 10 
percent rating for moderate limitation of ankle motion. 

Regarding the spine, regulations used to evaluate diseases 
and injuries of the spine have changed twice since the 
veteran's claim was filed. These changes became effective on 
September 23, 2002, and on September 26, 2003. See 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 
5291, 5292, 5293, 5294, 5295) (2002); 67 Fed. Reg. 54345 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a (Diagnostic 
Code 5293) (2003); 68 Fed. Reg. 51454-58 (Aug. 27, 2003) (to 
be codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 
5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243)).  

Under applicable old diagnostic criteria for the spine, 38 
C.F.R. § 4.71a, Diagnostic Code 5286 (2002), complete bony 
fixation (ankylosis) of the spine at a favorable angle 
warrants a 60 percent evaluation. Favorable ankylosis of the 
cervical spine warrants a 30 percent rating under Diagnostic 
Code 5287. Diagnostic Code 5288, warrants a 20 percent rating 
for evidence of favorable ankylosis of the dorsal spine. 
Favorable lumbar ankylosis warrants a 40 percent rating under 
Diagnostic Code 5289 

Diagnostic Code 5290 provides that slight limitation of 
motion of the cervical spine warrants a 10 percent rating.  
Under Diagnostic Code 5291, slight limitation of motion of 
the dorsal (thoracic) spine is evaluated as noncompensably 
disabling. Moderate or severe limitation of motion of the 
dorsal spine is rated as 10 percent disabling. Diagnostic 
Code 5292 provides that slight limitation of lumbar spine 
motion warrants a 10 percent evaluation; moderate limitation 
of motion warrants a 20 percent evaluation; and severe 
limitation of motion warrants a 40 percent evaluation.

Effective September 26, 2003, under the General Rating 
Formula for Diseases and Injuries of the Spine, forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
height warrants a 10 percent disability rating. Forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating. Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating. Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating. Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating. Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 
Diagnostic Code 5235 (effective September 26, 2003).


An increased rating for Rheumatoid Arthritis

The veteran has a medical history of multiple joint 
rheumatoid arthritis; with complaints of multiple joint pain 
that in the past, primarily diagnosed as multiple joint 
arthralgias. The rheumatoid arthritis has been clinically 
assessed as inactive for many years.  

VA clinical records from the 1990's reveal the veteran's 
ongoing complaints of multiple joint pain.  It was reported 
that medical evidence did not reveal rheumatoid arthritis. 
Fibromyalgia was questioned as a possible diagnosis.   
Degenerative arthritis of multiple joints was reported, along 
with shoulder bursitis.       

At a VA medical examination of the joints in June 2000, the 
veteran complained of pain mostly in the spine, hips, left 
foot, and right shoulder.  It was reported that she used a 
walker inside and a wheelchair when she went outside. The 
physical examination revealed that here was full range of 
motion of the cervical spine, knees and ankles.  The veteran 
complained of pain on motion of the joints.  The diagnosis 
was diffuse musculoskeletal pain due to polyglandular 
autoimmune syndrome.  Another June 2000 VA medical 
examination report indicated that there was no stigma of the 
rheumatoid arthritis and that she had arthragia and 
fibromyalgia.      

A VA medical examination of the joints was performed in April 
2004. The veteran complained of pain from the cervical to the 
lumbar spine, and all the big joints, with pain level at six 
all the time. It was reported that the big joints involved 
were the shoulders, elbows and wrists, hips, knees, and 
ankles. Reportedly, the veteran's joints had not swelled or 
turned red in the past few years as they did in 1953 or 1957.  
She had no constitutional symptoms such as fever or 
significant weight loss in the past 12 months.  It was 
reported that in the past 12 months she had had no flare-ups 
of her joints or spine in which she was incapacitated.  

The physical examination report shows that the veteran 
presented in a wheelchair.  Lumbar flexion was not performed 
due to dizziness upon standing.  Bending while sitting was to 
45 degrees.  Dorsiflexion and forward flexion of the cervical 
spine were to 45 degrees, with pain at termination; right 
lateral flexion was to 20 degrees, with pain; left lateral 
flexion was to 45 degrees with no pain; lateral rotation was 
to 60 degrees both sides with pain; It was reported that most 
of the veteran's pain was verbalized without facial grimace.  
Movement was reported as smooth without withdrawal or jerky 
movement.  It was reported that there was no additional 
decrease in motion due to pain, weakness, fatigue, or lack 
endurance after repetitive movements.  

An examination of the shoulders revealed that active flexion 
was to 90 degrees and that passive flexion was to 100 
degrees.  Internal rotation on the right was to 90 degrees 
and 45 degrees on the left. External rotation of the 
shoulders was to 90 degrees. There was no additional decrease 
in motion due to pain, weakness, fatigue, or lack endurance 
after repetitive movements.  There was full flexion of the 
elbows with a verbalization of tenderness on palpation. It 
was reported that there was no additional decrease in motion 
due to pain, weakness, fatigue, or lack endurance after 
repetitive movements.  
       
Active flexion of the knees was 0-110 while sitting. There 
was no additional decrease in motion due to pain, weakness, 
fatigue, or lack endurance after repetitive movements.  There 
was no additional decrease in motion due to pain, weakness, 
fatigue, or lack endurance after repetitive movements.  Full 
range of motion of the ankles was reported, and there was no 
additional decrease in motion due to pain, weakness, fatigue, 
or lack endurance after repetitive movements.  Flexion of the 
hips sitting was to 100 degrees, and she was unable to raise 
them.  The diagnosis was: Rheumatoid arthritis, not active.  
The examiner remarked that the veteran had rheumatoid 
arthritis but she had had no flare-ups within the past 12 
months or periods of total incapacitation or exacerbation. It 
was indicated by the physician that there was no objective 
evidence of painful motion and there was no ankylosis of any 
joint.  

In an October 2004 addendum the VA examining physician stated 
that previously, bursitis of the shoulder had been previously 
diagnosed, and that the reduced range of motion of the 
shoulder shown was not due to rheumatoid arthritis.  It was 
stated that there was no chronic residual of due to 
rheumatoid arthritis.  The physician indicated that previous 
reports did not reveal joint deformities of the knees or 
other joints, which was confirmed by an orthopedist in 2000. 
It was reported that the veteran had subjective multiple 
joint pains in the wrists, neck, back, elbows, hips, knees, 
and ankles and she wore a left ankle brace, with full range 
of motion of the joints.  

Analysis

The veteran has a history of rheumatoid arthritis of multiple 
joints that has been consistently diagnosed as inactive for 
many years.  Medical evidence of rheumatoid arthritis as an 
active process is not shown.  

The medical data also reveals the veteran's continued 
complaints of multiple joint pain, particularly pain in the 
shoulders, elbows and wrists, hips, knees, and ankles. 
Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5002, chronic 
residuals of rheumatoid arthritis such as limitation of 
motion or ankylosis, favorable or unfavorable, will be rated 
under the appropriate diagnostic codes for the specific 
joints involved. VA medical examination findings from the 
recent past confirm that there is no medical evidence of 
ankylosis of any joint.  

The criteria for evaluation of limitation of motion 
encompasses numerous rating criteria from the cervical spine 
to the ankles, Diagnostic Codes 5200-5271.  The recent VA 
medical examination findings reveal that range of motion 
testing, of several joints, including the elbows, wrists, and 
ankles there was full range of motion. The veteran was unable 
to perform complete range of motion of the lumbar spine, 
apparently due to her inability to rise from her wheel chair.  
The examining VA physician in an addendum indicated that 
shoulder bursitis had previously been diagnosed, and any 
limitation of motion was not due to the service connected 
rheumatoid arthritis. 

Some limitation of motion of the cervical spine, knees, and 
hips was also shown by the range of motion studies reported.  
However, the examining VA physician has specified that 
despite subjective complaints, in terms of objective medical 
evidence of limitation of motion there was no evidence of 
pain on motion of the joints. It was specifically noted that 
there was no grimace, jerky movements or other objective 
indicators. Also there was no other findings reported that 
would contemplate any other functional impairment of the 
joints pursuant to 38 C.F.R. § 4.40, 4.45, 4.59.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

Moreover, and most importantly the clinical data shows that 
the examining physicians have indicated that there are no 
chronic residuals of the service connected rheumatoid 
arthritis. In the past, her musculoskeletal pain has been 
attributed to polyglandular autoimmune syndrome. There is no 
competent medical evidence to the contrary indicating that 
the veteran's current symptoms, including limitation of 
motion of any of the joints affected are the result of the 
inactive rheumatoid arthritis with chronic residuals.   The 
Board is aware of the lay statements offered by the veteran 
in this regard.  However, generally, lay testimony of this 
kind is insufficient because lay persons generally lack the 
expertise necessary to opine on matters involving medical 
knowledge. Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The weight of the evidence 
is against the veteran's claim.  The Board finds that the 
veteran's rheumatoid arthritis is not active and does not 
result chronic residuals of affected joints. In essence, the 
veteran's disability picture does not approximate the 
criteria necessary for a higher disability evaluation.  38 
C.F.R. §  4.7.  An evaluation in excess of 20 percent for 
rheumatoid arthritis is not warranted.  

 Duties to Notify and Assist
 
When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

The veteran's claim was initiated prior to promulgation of 
laws contemplating notification and assistance to veterans.  
Subsequent to Board remands, in April 2002 and in March 2004, 
VA sent a letter notifying the veteran of the evidence 
necessary to establish an increased rating.  The veteran has 
been informed of what she was expected to provide and what VA 
would obtain on her behalf, and asked her to provide VA with 
any evidence he may have pertaining to her appeal. The 
aforementioned letters satisfied VA's duty to notify.  Any 
defect with respect to the timing of the notice requirement 
was harmless error.  The veteran was furnished content-
complying notice and proper subsequent VA process, thus 
curing any error in the timing.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
her claim.  The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's statements and testimony.  VA has 
attempted to obtain all records identified by the veteran.  
The veteran has not notified VA of any additional available 
relevant records with regard to her claim.  The veteran has 
also been afforded VA medical examinations to evaluate her 
service connected rheumatoid arthritis.  As such, VA met its 
duty to assist.

In light of the denial of the veteran's claim, no initial 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 2006).  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the veteran in adjudicating this appeal.


ORDER


An evaluation in excess of 20 percent for rheumatoid 
arthritis is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


